      Case 2:18-cv-07599-WBV-DMD Document 48 Filed 06/21/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
                                   *
                                   *    CIVIL ACTION NO.: 18-7599
                                   *    CONSOLIDATED WITH: 18-7616
ALEXIS WARREN AND JAMES KELLY *
                                   *    DISTRICT JUDGE WENDY B. VITTER
VERSUS                             *
                                   *    MAGISTRATE JUDGE
ROSSTRANS AND SERVICES, LLC        *    DANIEL E. KNOWLES, III
d/b/a ILC LOGISTICS, GARY BRAIN,   *
AND BERKSHIRE HATHAWAY             *    JURY TRIAL DEMANDED
HOMESTATE INSURANCE COMPANY *
                                   *    This document applies to No. 18-7616.
                                   *
****************************************************
                 MOTION TO DISMISS PURSUANT TO RULE 41(B)

       NOW INTO COURT, through undersigned counsel, come Defendants, Brian Gary,

RossTrans and Services, LLC d/b/a ILC Logistics, and Berkshire Hathaway Homestate Insurance

Company, appearing specially and solely for the purpose of filing this motion to dismiss under

Rule 41(b) for Plaintiffs’1 failure to comply with this Court’s May 6, 2019 Order and Reasons

(Doc. 46), without waiving any requirements of service found in the Federal Rules of Civil

Procedure, and with full reservation of rights thereof.

       As outlined in the attached memorandum in support, Plaintiffs, Paula Washington, Byron

Charles, and Kevisha Washington, have failed to properly serve their complaint on Brian Gary

(incorrectly identified as “Gary Brain”), Rosstrans and Services, LLC, and Berkshire Hathaway

Homestate Insurance Company and have failed to comply with the Court’s May 6, 2019 Order that




1
 This Motion only applies to the claims asserted by Paula Washington, Byron Charles, and
Kevisha Washington.

                                                 1
      Case 2:18-cv-07599-WBV-DMD Document 48 Filed 06/21/19 Page 2 of 3



“Plaintiffs must serve process on defendants and file a proof of service into the record within 30

days of this Order.” Doc. 46 at p. 9.

       WHEREFORE, Defendants, Brian Gary, Rosstrans and Services, LLC, and Berkshire

Hathaway Homestate Insurance Company pray that all claims asserted by Paula Washington,

Byron Charles, and Kevisha Washington against Brian Gary (incorrectly identified as “Gary

Brain”), Rosstrans and Services, LLC, and Berkshire Hathaway Homestate Insurance Company

be dismissed with prejudice.

                                             Respectfully submitted,

                                             FAIRCLOTH MELTON SOBEL & BASH, LLC

                                             By: s/ Madaline King
                                                    Lottie L. Bash (La. #26186)
                                                    lbash@fairclothlaw.com
                                                    Laura Beth Matthews (La. #33862)
                                                    lmatthews@fairclothlaw.com
                                                    105 Yorktown Drive
                                                    Alexandria, Louisiana 71303
                                                    Phone: (318) 619-7755
                                                    Fax: (318) 619-7744

                                                    Franklin “Drew” Hoffmann (La. #35824)
                                                    dhoffmann@fairclothlaw.com
                                                    Madaline King (La. #38301)
                                                    mking@fairclothlaw.com
                                                    9026 Jefferson Highway
                                                    Building 2, Suite 200
                                                    Baton Rouge, Louisiana 70809
                                                    Phone: (225) 343-9535
                                                    Fax: (225) 343-9538

                                             ATTORNEYS FOR DEFENDANTS, BRIAN
                                             GARY, ROSSTRANS AND SERVICES, LLC
                                             d/b/a ILC LOGISTICS, and BERKSHIRE
                                             HATHAWAY HOMESTATE INSURANCE
                                             COMPANY



                                                2
      Case 2:18-cv-07599-WBV-DMD Document 48 Filed 06/21/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 21, 2019, a copy of the foregoing Motion to Dismiss

Pursuant to Rule 41(b) was filed electronically with the Clerk of Court using the CM/ECF system,

which will deliver notice of this filing to all counsel of record.



                                          s/ Madaline King
                                           OF COUNSEL




                                                   3
